                                           Case 5:19-cv-01132-NC Document 29 Filed 06/26/20 Page 1 of 3




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                UNITED STATES DISTRICT COURT
                                  8                           NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         P.W.,                                              Case No. 19-cv-01132-NC
                                  11
                                                      Plaintiff,                            ORDER GRANTING
Northern District of California




                                  12                                                        PLAINTIFF’S MOTION FOR
 United States District Court




                                                 v.                                         ATTORNEY’S FEES
                                  13
                                         ANDREW SAUL,                                       Re: Dkt. No. 25
                                  14
                                                      Defendant.
                                  15
                                  16
                                  17         Before the Court is Plaintiff’s motion for attorney’s fees pursuant to Equal Access
                                  18   to Justice Act (“EAJA”), 28 U.S.C. § 2421(d)(1)(A). Plaintiff seeks a total of $10,673 in
                                  19   attorney’s fees. See Dkt. No. 28 at 10. Defendant Commissioner of Social Security
                                  20   contends that EAJA fees are not warranted because its defense of this action was
                                  21   substantially justified and the requested fees are excessive. The Court discusses each
                                  22   argument in turn.
                                            First, the EAJA provides that:
                                  23
                                             Except as otherwise specifically provided by statute, a court shall award to a
                                  24
                                             prevailing party other than the United States fees and other expenses, in
                                  25
                                             addition to any costs awarded pursuant to subsection (a), incurred by that
                                  26
                                             party in any civil action (other than cases sounding in tort), including
                                  27
                                             proceedings for judicial review of agency action, brought by or against the
                                  28
                                           Case 5:19-cv-01132-NC Document 29 Filed 06/26/20 Page 2 of 3




                                  1           United States in any court having jurisdiction of that action, unless the court
                                  2           finds that the position of the United States was substantially justified or that
                                  3           special circumstances make an award unjust.
                                  4    28 U.S. C § 2412(d)(1)(A). A party seeking fees under the EAJA need only allege that the

                                  5    government’s position was not substantially justified. See Scarborough v. Principi, 541
                                  6    U.S. 401, 414 (2004). “The burden of establishing ‘that the position of the United States
                                  7    was substantially justified’ . . . must be shouldered by the Government.” Id.
                                  8           Here, Defendant argues in passing that it was substantially justified in defending
                                  9    this lawsuit. See Dkt. No. 26 at 1. Defendant, however, offers no analysis for its position.
                                  10   Thus, Defendant failed to meet its burden and fees are warranted.
                                  11          Next, Defendant argues that Plaintiff’s counsel’s claimed fees are excessive.
                                       Defendant does not point to any specific billing entry or category of work that it contends
Northern District of California




                                  12
 United States District Court




                                  13   was excessive. Instead, Defendant argues that Plaintiff’s expenditure of 50.4 hours on this
                                  14   case is unreasonable when, in its estimation, similar cases require only 15 to 30 hours of
                                  15   work. See Dkt. No. 26 at 2–3. Accordingly, Defendant requests that the Court reduce
                                  16   Plaintiff’s counsel’s billed hours to 30 hours. Id. at 3. The Court ordered Plaintiff’s
                                  17   counsel to provide her billing records for review. See Dkt. No. 27.
                                  18          The Ninth Circuit has held that it is “an abuse of discretion to apply a de facto
                                  19   policy limiting social security claimants to twenty to forty hours of attorney time in
                                  20   ‘routine’ cases.” Costa v. Comm’r of SSA, 690 F.3d 1132, 1136 (9th Cir. 2012). Instead,
                                  21   courts must scrutinize “case-specific factors including, among others, the complexity of
                                  22   the legal issues, the procedural history, the size of the record, and when counsel was
                                  23   retained.” Id.
                                  24          Reviewing Plaintiff’s counsel’s billing records, the Court finds that counsel’s
                                  25   expended hours were reasonable. The billing records do not show any redundant or
                                  26   unnecessary hours. Although the total hours expended was relatively high and the lawsuit
                                  27   did not involve particularly complex legal issues, this case involved an extensive
                                  28   administrative record that stretched over two thousand pages. See Dkt. No. 16. Such an
                                                                                      2
                                           Case 5:19-cv-01132-NC Document 29 Filed 06/26/20 Page 3 of 3




                                  1    extensive record naturally requires Plaintiff’s counsel to expend a significant amount of
                                  2    time on this case.
                                  3           Accordingly, the Court GRANTS Plaintiff’s motion for attorney’s fees in the
                                  4    amount of $10,673.
                                  5           IT IS SO ORDERED.
                                  6
                                  7    Dated: June 26, 2020                      _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  8                                                    United States Magistrate Judge
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    3
